As filed with the Securities and Exchange Commission on November 13 , 2013 Registration No. 333-192143 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 SINGLE TOUCH SYSTEMS INC. (Exact name of Registrant as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (201) 275-0555 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) James L. Orsini Chief Executive Officer Single Touch Systems Inc. 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (201) 275-0555 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference, Esq. 61 Broadway, 32nd Floor New York, NY 10022 (212) 930-9700 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ EXPLANATORY NOTE This Amendment No. 1 to the Registration Statement on Form S-1 (File No. 333-192143) of Single Touch Systems, Inc. is being filed solely to revise the signature page. Accordingly this Amendment No. 1consists solely of the facing page, this explanatory note and the signature page. This filing does not modify any provision of the Registration Statement except as specifically noted herein. ii SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Jersey City, State of New Jersey, on November 13 , 2013. SINGLE TOUCH SYSTEMS INC. By: /s/ James Orsini Name: James Orsini Title: Chief Executive Officer and President (Principal Executive Officer) Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form S-1 has been signed below by the following persons in the capacities and on the dates indicated. Date: November 13 , 2013 /s/ James Orsini James Orsini, Director and Principal Executive Officer Date: November 13, 2013 /s/ Kurt Streams Kurt Streams Chief Financial Officer Date: November 13 , 2013 /s/ Stephen D. Baksa * Stephen D. Baksa, Director Date: November 13 , 2013 /s/ Jonathan E. Sandelman * Jonathan E. Sandelman, Director Date: November 13 , 2013 /s/ Peter D. Holden * Peter D. Holden, Director Date: November 13 , 2013 /s/ James L. Nelson * James L. Nelson, Director * Signed by James Orsini as his attorney-in-fact.
